Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a device comprising  multiple nitrides, source, gate and drain electrodes, (Olson et al., 6,447,186; Fonash, 2002/0132101; a ZHANG, CN101017834A), it fails to teach either collectively or alone, wherein the process gas includes a hydrocarbon reactant and has a H:C ratio of at least 4:1, and filling the gap with an amorphous carbon (a-C) film by an HDP CVD reaction of the process gas.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #3, 19-31 are allowed.
Claim #3
The process gas includes a hydrocarbon reactant and has a H:C ratio of at least 4:1, and filling the gap with an amorphous carbon (a-C) film by an HDP CVD reaction of the process gas

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
01/18/2021
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816